In a proceeding under article 78 of the Civil Practice Act, to review a determination of the State Rent Administrator vacating and setting aside a certificate of eviction, order denying appellant’s petition and dismissing the proceeding unanimously affirmed, without costs. A question of fact with respect to good faith was presented for the determination of the State Rent Administrator. (Matter of Kaplan v. McGoldrick, 279 App. Div. 615.) Present — Nolan, P. J., Carswell, Adel, MacCrate and Schmidt, JJ.